         Case 1:20-cv-01047-VJW Document 8 Filed 09/21/20 Page 1 of 1




      In the United States Court of Federal Claims
                                     No. 20-1047C
                              (Filed September 21, 2020)


* * * * * * * * * * * * * * * * * *
                                  *
                                  *
OPEN TECHNOLOGY FUND,             *
                                  *
                 Plaintiff,       *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *


                                       ORDER

      Pursuant to paragraph 8 of Appendix C of the Rules of the United States
Court of Federal Claims, the Court will hold an initial status conference by
telephone at 2:00 p.m. EDT on Thursday, September 24, 2020. Chambers will
contact counsel for the parties with information regarding the logistics of this call.

IT IS SO ORDERED.


                                        s/ Victor J. Wolski
                                        VICTOR J. WOLSKI
                                        Senior Judge
